TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN











TEXAS
COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN
 
 




NO.  03-12-00229-CV




 
 
Stephanie Anderson, Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 




FROM THE 146th
  District Court OF Bell COUNTY, 
NO. 237,522-B,
  The Honorable Rick Morris, JUDGE
  PRESIDING




 
 



                                                                     O
  R D E R
PER CURIAM
Appellant Stephanie Anderson
  filed her notice of appeal on April 9, 2012.  The appellate record was complete April 19, 2012, making appellant=s brief due May 9, 2012.  On May 15, 2012, counsel for appellant
  filed a motion for extension of time to file his brief.
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant the motion and order counsel to file
  appellant=s brief
  no later than June 1, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why he should not be held in contempt of court.
It is ordered on May 17, 2012.
 
Before
  Justices Puryear, Henson and Goodwin